                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


DOMINIC TABAN AGGREY,                                      MEMORANDUM DECISION
                                                         AND ORDER ADOPTING REPORT
               Plaintiff,                                  AND RECOMMENDATION

vs.                                                       Case No. 2:18-CV-00904-DAK-DBP

STATE OF UTAH,                                                     Judge Dale A. Kimball

               Defendant.


       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). On

March 19, 2019, Magistrate Judge Pead issued a Report and Recommendation, recommending

that the court dismiss Plaintiff’s Complaint without prejudice for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2) and moot Plaintiff’s Motion for Service. The Report and

Recommendation notified Plaintiff that any objection to the Report and Recommendation was

required to be filed within fourteen days of receiving it. As of the date of this Order, Plaintiff

has not filed an objection and the time for doing so has passed.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation and the record de novo. The court agrees with Magistrate Judge

Pead’s recommendation to dismiss the case for failure to state a claim and moot Plaintiff’s

Motion for Service. The court construes pro se filings liberally. See Hall v. Bellmon, 935 F.2d




                                                  1
1106, 1110 (10th Cir. 1991). However, Plaintiff has not alleged actionable federal claims or

facts to support such claims.

       Accordingly, the court adopts and affirms Magistrate Judge Pead’s Report and

Recommendation in its entirety. Plaintiff’s Complaint is dismissed without prejudice for failure

to state a claim, and Plaintiff’s Motion for Service is now moot.

       DATED this 10th day of April, 2019.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                 2
